                                                                                Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


MICHELLE DEYOUNKS,

                  Plaintiff,

v.                                              CASE NO. 4:18cv543-RH-EMT

ANDREW SAUL,

                  Defendant.

____________________________/


                  ORDER AFFIRMING THE DENIAL OF BENEFITS


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 17. No objections have been filed. Upon consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The Commissioner’s decision

denying the plaintiff’s application for benefits is affirmed.” The clerk must close

the file.

         SO ORDERED on December 30, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge



Case No. 4:18cv543-RH-EMT
